Citation Nr: 0503546	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from January 1965 to November 
1967.  He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran does not have PTSD.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 C.F.R. § 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 and 3.321(a) (2004).  In this case, 
VA's duties have been fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO in March 2001.  The veteran was advised 
of the requirements to substantiate his claim, of his and 
VA's respective duties, and asked him to submit information 
and/or evidence pertaining to the claim to the RO.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also VAOPGCPREC 8-2003.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The claims file contains service medical records and post-
service treatment records of the veteran, as discussed below.  
He has not indicated the existence of additional relevant 
available records that the RO failed to obtain.  The RO 
requested information to verify the veteran's stressor from 
the Army's Center for Unit Records Research (CURR).  CURR 
issued a report in February 2002.  The veteran was notified 
of the report but did not provide additional information to 
warrant additional searching of that resource.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Examinations were provided in May 2002 and 
October 2003.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.

Service connection for PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  "Credible supporting evidence" 
of a non-combat stressor may be obtained from service records 
or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Additional considerations apply when 
a claim of PTSD is based on personal assault.  See 38 C.F.R. 
§ 3.304 (f) (3) (2004).  

Under the provisions of 38 C.F.R. § 3.102, when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

The veteran's service personnel records reflect that he was 
not engaged in combat.  He served in Vietnam from July 1966 
to November 1967 as a stock control and account specialist in 
the Army.  He was also a transportation supply person.  He 
served with the an accelerated supply and transportation 
system called the Red Ball Express furnishing vital equipment 
and parts to the forces in Vietnam.  His DD 214 and his 
service personnel record reflect that he received no combat 
ribbons.  Service medical records show no complaints or 
diagnosis of PTSD.  

The veteran has alleged that his stressors included 
transporting dead bodies, seeing his friends and comrades 
killed, watching a Buddhist monk set himself ablaze, and 
running over civilians with his truck.  

The veteran has undergone evaluation related to the claim for 
PTSD on three occasions.  Initially, he was seen by a social 
worker at the Vet Center in January 2001.  He reported that 
as a driver on the Red Ball Express, he had to transport 
bodies and sometimes had to unload bodies.  He also reported 
seeing the monk burned and running over civilians.  The 
social worker's diagnosis was PTSD, chronic, moderate, 
alcohol abuse, secondary to PTSD.  The stressor was 
identified as exposure to war's outcome.  The claims file was 
not reviewed.  

In an attempt to verify the veteran's stressor, the RO sent 
information about him, including dates of Vietnam service and 
unit to the Army's Center for Unit Records Research (CURR).  
CURR issued a report in February 2002 that indicated the 
veteran's unit supported several tactical operations during 
the reported period and that mortar and rocket attacks were 
initiated by the enemy.  It was noted that the veteran should 
provide names and additional information in order to verify 
specific events.  Verification of killing or wounding 
civilians was noted to be extremely difficult, and incidents 
not reported could not be verified.  

The veteran underwent VA psychiatric examination for PTSD by 
a VA doctor in May 2002.  During the examination for PTSD, 
the veteran reported he served in Vietnam for 16 months and 
that his main duty was as truck driver.  He denied any 
particular combat locations or engagements.  He denied being 
wounded other than being hit by a flying object once.  He 
noted that he received no combat related awards.  Combat 
trauma was denied.  Other than seeing the Buddhist monk set 
himself on fire and hitting two civilians with his truck, he 
noted no stressors.  He stated that things he did and saw in 
Vietnam were nothing compared to what other guys did.  He 
reported he was 'not out there beating the bushes.'  He noted 
the worst part of being in Vietnam was returning home and 
getting spit on and called names.  He denied having to help 
wounded or handle dead except he had to drive a truck which 
contained caskets with bodies in them.  The veteran denied 
flashbacks, intrusive thoughts, nightmares, distress on 
exposure to reminders and physiological reactivity.  He 
denied most avoidance and numbing behaviors, or amnesia.  He 
did report long standing isolation and restricted affect.  He 
denied hyperarousal and reported sleeping 8 hours per night.  
He had no memory, concentration, hypervigilence or startle 
problems.  He is chronically irritable but not violent.  He 
reported he was isolated by choice and if he could he would 
buy a boat and spend his day fishing.  He noted suicide 
thoughts but no ideation.  He has a wife and three grown 
children.  He reported long-standing alcohol dependence.  He 
was laid off a week earlier from his job as a pipe fitter.  

Based on mental status examination, and review of the 
history, the examining VA doctor who conducted the 
psychiatric examination summarized that the veteran meets the 
criteria for alcohol dependence but is not presently 
interested in quitting because he does not consider it to be 
interfering with his day to day life.  The examiner concluded 
that the veteran did not have symptoms of sufficient number 
or severity to warrant a diagnosis of PTSD.  

The veteran was afforded an additional VA examination in 
October 2003.  The examining psychologist reviewed the file 
and medical history.  The veteran's thought processes were 
grossly intact.  Mood was slightly depressed and anxious.  He 
did state he was "ready for it to be over," referring to 
suicide.  There was no intent or plan.  Memory, attention and 
concentration were intact.  He acknowledged alcohol use 
almost nightly.  The examiner noted that, as far as PTSD, 
there was a reported stressor that would meet the DSM IV 
criteria, and that the criteria for avoidance are minimally 
met, as the veteran avoids people other than his wife.  But 
the DSM-IV criteria were not met with regard to intrusive 
thoughts or increased arousal.  Moreover, the veteran was 
administered two other psychometric measurements of PTSD, and 
he did not meet the threshold criteria for these.  The VA 
doctor noted that the testing and the self-report during the 
interview did not support the diagnosis of PTSD.  Instead, 
the diagnosis was alcohol abuse.  

VA treatment records dated from 2003 show treatment for 
unrelated medical complaints.  

The veteran has submitted medical literature addressing PTSD 
and literature about people setting themselves on fire.  He 
has also submitted, through his attorney, photos of Vietnam, 
including a photo of a highway sign indicating the roads were 
more dangerous in Vietnam than actual combat.  The sign 
seemed to indicate that the soldiers should take care and 
drive safely.  The medical literature referred to PTSD in 
general and other medical problems in general, but did not 
address the veteran's case specifically.  

As there is no evidence of combat in the veteran's record, 
there must be other credible evidence corroborating the 
alleged stressor. 38 C.F.R. § 3.304(f).  The veteran provided 
a detailed letter in May 2003 and reported his stressors 
since he filed his claim in January 2001.  His duties 
included driving the truck, and the stressors he described 
are incident to that.  He also described mortar attacks where 
he was driving the trucks.  This is consistent with the 
general climate described by the CURR report.  

The VA examination in October 2003 noted the stressors 
reported were sufficient to be a stressful event under the 
DSM-IV.  This does not mean they are verified, and 
verification of the stressor is required for a valid VA 
diagnosis upon which to grant service connection when there 
is no presumptive stressor.  

Regardless, both VA examiners concluded that the veteran did 
not meet the criteria for PTSD under the DSM-IV.  Both 
instead diagnosed alcohol abuse.

In sum, the VA examiners did not believe the veteran's 
clinical interview, mental status examination or psychometric 
testing supported a diagnosis of PTSD.  Instead, they noted 
the diagnosis was alcohol abuse.  In fact, both examiners 
specifically found no diagnosis of PTSD, due to lack of 
symptoms, not lack of stressor verification.

Assuming, without deciding, that the veteran's stressors are 
verified, the evidence does not reasonably show he has PTSD.  
A diagnosis of PTSD was not made during the May 2002 or the 
October 2003 examination.  The examiners clearly considered 
all of the previous evidence of record, including the claimed 
stressors and the 2001 Vet Center evaluation and diagnosis of 
PTSD made by the social worker.  The VA examiners carefully 
pointed out exactly why the veteran failed to meet elements 
of the diagnosis, as set forth in the DSM-IV.  Both examiners 
emphasized that a PTSD diagnosis was not supported, and 
arrived at the same alternate diagnosis, alcohol abuse.  
These two diagnoses are more probative than the earlier 
finding made for the purposes of treatment by the Vet Center 
social worker because they (the 2002 and 2003 diagnoses) were 
based upon a review of the entire record, including the prior 
conflicting diagnosis.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  The 
Board may adopt a particular medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the VA reports of 2002 and 2003 are accorded 
greater probative value and are in essence adopted.

The veteran has indicated his belief that he was in stressful 
situations in service and suffers from PTSD.  As a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the presence or etiology of a 
medical disorder. Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.  The Board has 
considered the arguments of the veteran's attorney, namely 
that he was masking his PTSD symptoms through alcohol.  
However, these are not supported by the competent VA medical 
opinions of 2002 and 2003.  

The probative evidence of record establishes that the veteran 
does not suffer from PTSD.  The Board considered the benefit 
of the doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim, it is inapplicable.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


